IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GENE C. BENCKINI T/A BENCKINI              : No. 183 MM 2016
NURSERIES,                                 :
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
CHARLES GRANT, JR. T/A GRANTS              :
AUTO SALVAGE,                              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.